Citation Nr: 0528228	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.

2.  Entitlement to service connection for diabetes as 
secondary to frostbite.

3.  Entitlement to service connection for arthritis as 
secondary to frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The veteran had active duty service with the U.S. Army from 
September 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO rating decision which, in 
pertinent part, denied service connection for residuals of 
frostbite of the hands and feet; for diabetes, claimed as 
secondary to frostbite; and for arthritis, claimed as 
secondary to frostbite.  In January 2005, the veteran 
testified at a videoconference hearing at the RO, before the 
undersigned Acting Veterans Law Judge.

The issues of service connection for diabetes and for 
arthritis, both claimed as secondary to frostbite, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran has residuals of cold injury (frostbite) to the hands 
and feet, which was sustained as a result of exposure to cold 
weather in service.


CONCLUSION OF LAW

Frostbite to the hands and feet was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records show that in June 1953 the veteran 
was seen for "old frostbite of both hands".  It was noted 
that he had poor circulation.  There was a notation to check 
the history of frostbite of the right hand in 1950.  The 
veteran reported he served in Anchorage, Alaska, in the 
mountains, during service and that he was out in the field 
for approximately a month and a half in the month of 
December.  He claims that he was exposed to subzero 
temperatures at the time and that there was snow on the 
ground the whole time.  He claims that as a result of these 
conditions during service, he started having problems with 
his hands and feet, including numbness, itching, and 
tingling, and that he sustained frostbite to the hands and 
feet at that time.  He also claims that since he sustained 
frostbite in service he has had numbness and tingling of the 
hands and feet.  The Board finds that the veteran's 
contentions that he was exposed to cold weather in service, 
that his hands and feet got cold, and that since then he has 
had numbness and tingling of the hands and feet, are 
competent lay evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  With regard to the medical evidence of 
record, the Board notes that on VA examination in April 2002 
the veteran reported he was exposed to subzero temperatures 
while on special maneuvers in Alaska during service, and that 
after one month of training he was essentially frozen.  The 
examiner provided diagnoses of residuals of cold injury to 
the feet, knees, and hands.  

When the evidence is assembled, the Board is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
After reviewing the entire record, the Board finds that there 
is competent medical evidence of record which supports the 
veteran's claim that he sustained frostbite (cold injury) to 
the hands and feet in service.  There is no medical opinion 
to the contrary.  Moreover, there is competent evidence of 
record showing that the veteran was treated for frostbite of 
the hands in service and that he has reported experiencing 
various symptoms since the frostbite in service, including 
numbness and tingling.  Giving the veteran the benefit of the 
doubt, the Board finds that the veteran was exposed to cold 
in service, that he sustained frostbite to the hands and feet 
therein, and that he currently has residuals of frostbite of 
the hands and feet.  Thus, entitlement to service connection 
for residuals of frostbite of the hands and feet is granted.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes additional obligations on VA in terms of its 
duty to notify and assist claimants.  The Board finds that 
although VA has essentially satisfied the duty to notify and 
assist the veteran in this claim, this is a moot point as the 
Board's decision constitutes a complete grant of the benefit 
sought on appeal with regard to this issue.  


ORDER

Service connection for residuals of frostbite to the hands 
and feet is granted.


REMAND

The veteran contends that he has diabetes and arthritis that 
are related to the frostbite of the hands and feet he 
sustained in service.  Since service connection has now been 
established for residuals of frostbite to the hands and feet, 
the provisions of 38 C.F.R. § 3.310 may be considered.  
38 C.F.R. § 3.310 provides that service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection may also be established when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

While there is competent medical evidence of record showing 
that the veteran currently has diabetes and arthritis, there 
is no definitive medical evidence to show that his diabetes 
and/or his arthritis are related to the now service-connected 
frostbite of the hands and feet.  Pursuant to VA's duty to 
assist the veteran, he should therefore be scheduled for a VA 
examination and opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran is hereby notified that it is his responsibility 
to report for the VA examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, this matter is REMANDED for the following:

1.  Schedule the veteran for an 
appropriate VA examination(s) to 
determine the probable etiology of 
diabetes and arthritis.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner(s) should indicate:  (1) whether 
it is at least as likely as not (i.e., 
probability of 50 percent) that the 
veteran's diabetes resulted from his 
frostbite of the hands and feet; and (2) 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the veteran's arthritis resulted from his 
frostbite of the hands and feet.  The 
complete rationale for any opinion(s) 
expressed should be provided.

2.  After the foregoing development has 
been completed, the evidence of record 
should be reviewed and the claims should 
be adjudicated, with consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority, and afforded 
a reasonable period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


